           Case 1:18-cr-00324-VEC Document 51 Filed 04/17/20 Page 1 of 2
                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                DOC #:
SOUTHERN DISTRICT OF NEW YORK                                               DATE FILED: 4/17/2020
 -----------------------------------------------------------------------X
                                                                        :
 UNITED STATES OF AMERICA                                               :
                                                                        :      18 Cr. 324 (VEC)
                                                                        :
          - v. -                                                        :        ORDER
                                                                        :
                                                                        :
 ARMON GRIM,                                                            :
                                                                        :
                                           Defendant.                   :
---------------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS the Court held a conference on a violation of supervised release on

December 12, 2019;

        WHEREAS the Defendant did not answer the violation specifications;

        WHEREAS the Court imposed new conditions of supervised release, including

that Defendant must remain sheltered at Ana’s Place in the Bronx and return there

before the shelter closes at 10:00 p.m. each night, participate in a mental health,

drug treatment, and drug testing program at Montefiore Medical Center, and appear

voluntarily in Defendant’s Kings County state court proceedings when required;

        WHEREAS Defendant gave the office of probation consent to access his

mental health records;

        WHEREAS the office of probation provided a status report to the Court on

January 8, 2020, representing that the Defendant was in compliance with his terms

of supervised release and the conditions of this Court;

        WHEREAS a conference is scheduled for April 23, 2020;
         Case 1:18-cr-00324-VEC Document 51 Filed 04/17/20 Page 2 of 2



      IT IS HEREBY ORDERED that the conference is adjourned to June 11, 2020,

at 11:00 a.m. The office of probation must provide a status report no later than

April 24, 2020, on the Defendant’s compliance with his terms of supervised release

and this Court’s conditions.

      If the Court deems it necessary, the Court will schedule an earlier conference.

The parties may also request such a conference.



      SO ORDERED:

Dated:       New York, New York
             April 17, 2020
                                      __________________________________
                                            VALERIE CAPRONI
                                        United States District Judge
